Name: Commission Regulation (EEC) No 3128/80 of 3 December 1980 amending for the fourth time Regulation (EEC) No 2872/79 in respect of the characteristics of the wines shown in the delivery contracts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 328 / 12 Official Journal of the European Communities 4. 12 . 80 COMMISSION REGULATION (EEC) No 3128/80 of 3 December 1980 amending for the fourth time Regulation (EEC) No 2872/79 in respect of the characteristics of the wines shown in the delivery contracts Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ( J ), as last amended by Regulation (EEC) No 2930/80 (2 ), and in particular Article 40 (5) thereof, Whereas Commission Regulation (EEC) No 2872/79 of 19 December 1979 fixing an additional rate for determining the quantities of alcohol to be delivered for compulsory distillation for the 1979/80 wine ­ growing year (3 ), as last amended by Regulation (EEC) No 2312/80 (4), provides in Article 3 ( 1 ) (a) that delivery contracts shall specify certain characteristics of the wines to be distilled ; whereas the contracts often cover wines of relatively high quality ; whereas the quantities of wines of this quality at present avail ­ able are very limited and it is undesirable to reduce them further ; whereas it is accordingly desirable, while ensuring that producers' obligations are complied with, to allow the wine yet to be distilled under the measure referred to in Article 40 of Regula ­ tion (EEC) No 337/79 to have different characteristics from those specified in the delivery contracts ; HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph is hereby added to Article 3 ( 1 ) of Regulation (EEC) No 2872/79 : 'However, the contracts referred to in the first subparagraph shall be considered as being complied with, even if the characteristics of the said wines differ from those specified in the contract, provided that the total quantity of alcohol contained in the said wines is not lower than that contained in the quantity of wine speci ­ fied in the contract'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 December 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 54, 5 . 3 . 1979 , p. 1 . (2 OJ No L 305, 14 . 11 . 1980, p. 1 . (J) OJ No L 324, 20 . 12. 1979, p . 13 . (4) OJ No L 233, 4. 9 . 1980, p. 21 .